                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *
CYNTHIA CLARK,                                   *
                                                 *
                      Plaintiffs,                *
                                                 *
v.                                               *          Civil Case No.: SAG-18-3672
                                                 *
        BANK OF AMERICA, N.A.,                   *
                                                 *
                                                 *
                      Defendant.                 *
                                                 *
*       *      *       *      *       *      *       *      *       *      *       *      *

                                    MEMORANDUM OPINION

        Cynthia Clark (“Plaintiff”) filed a Complaint on behalf of herself and a putative class of

borrowers who entered into mortgage agreements with Bank of America (“BofA”). BofA filed a

Motion to Dismiss, ECF 32, along with a supporting memorandum of law, ECF 32-1. BofA

primarily contends that the Maryland law substantiating Plaintiff’s claims is preempted by the

National Bank Act (“NBA”) and by regulations from the Office of the Comptroller of the Currency

(“OCC”). Plaintiff filed a response, ECF 34, to which BofA filed a reply, ECF 35. I have

considered all of the filings, and find that no hearing is necessary. See Loc. R. 105.6 (D. Md.

2018). For the reasons set forth below, BofA’s Motion to Dismiss is granted in part and denied in

part.

I.      FACTUAL BACKGROUND

        The facts are derived from Plaintiff’s Complaint, ECF 1, and are largely undisputed. BofA

is a federally-chartered bank and one of the largest mortgage lenders in the United States. ECF 1

¶ 14. As part of its mortgage lending practice, BofA lends money to borrowers for the purchase

of residential property. Id. ¶ 15. These borrowers enter into a mortgage agreement with BofA,
which states that borrowers must maintain an escrow account for the payment of property-related

expenses, such as property taxes and insurance premiums. Id. ¶ 18. To facilitate payment of these

expenses, borrowers transfer funds to BofA, for placement into the escrow account. Id. ¶ 18.

       Plaintiff purchased a house in Westminster, Maryland in or about August, 1995. Id. ¶ 27.

Although Plaintiff originally financed the purchase with a loan from a different company, she

entered into a new mortgage agreement, via a Deed of Trust, with BofA on or about February 13,

2013. See id. ¶ 28. The Deed of Trust provided that BofA would pay interest on escrowed funds

if “Applicable Law requires interest to be paid on the Funds.” Id. ¶ 29. Plaintiff has continuously

made monthly mortgage payments to BofA, which has included a portion to be placed in the

escrow account. Id. ¶ 31. However, BofA has not paid interest to the Plaintiff on the escrow

account and, instead, has generated “float” income for itself. Id. ¶ 19, 33.

II.    LEGAL STANDARD

       Under Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of

a motion to dismiss. See In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 165–66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393,

408 (4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the




                                                  2
rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . .”); see also Willner v. Dimon, 849 F.3d

93, 112 (4th Cir. 2017). However, a plaintiff need not include “detailed factual allegations” in

order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Further, federal pleading rules “do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per

curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556.

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650



                                                  3
F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). However, a court is not required

to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A court decides whether [the pleading] standard is met by separating the legal conclusions from

the factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),

cert. denied, 566 U.S. 937 (2012).

III.   ANALYSIS

       Maryland law requires lenders to pay interest on funds maintained in escrow on behalf of

borrowers. Md. Code Ann., Com. Law § 12-109. The law provides:

       A lending institution which lends money secured by a first mortgage or first deed
       of trust on any interest in residential real property and creates or is the assignee…
       shall pay interest to the borrower on the funds in the escrow account at an annual
       rate not less than the weekly average yield on United States Treasury securities
       adjusted to a constant maturity of 1 year, as published by the Federal Reserve.

Md. Code Ann., Com. Law § 12-109(b)(1).

        BofA concedes that it has not paid interest on Plaintiff’s escrow account, as required by

the Maryland statute. See generally ECF 32-1. Instead, BofA has moved to dismiss Plaintiff’s

claims on the basis that federal law, via the NBA and the OCC regulations, preempt the

applicability of § 12-109. BofA has also raised specific arguments about each Count in the

Complaint. But since preemption, the first basis for dismissal, would apply to all of Plaintiff’s

claims, the Court begins the analysis here.

       A. Preemption of Section 12-109

       When the federal government acts within its scope of authority, federal law preempts

inconsistent state law. See generally McCulloch v. Maryland, 17 U.S. 316 (1819). In the context



                                                 4
of banking in particular, the “grants of both enumerated and incidental ‘powers’ to national

banks… ordinarily pre-empt[] contrary state law.” Barnett Bank of Marion County, N.A. v. Nelson,

517 U.S. 25, 32 (1996). The presumption against preemption does not apply to the NBA because,

historically, banking is an area with “significant federal presence.” Nat’l City Bank of Indiana v.

Turnbaugh, 463 F.3d 325, 330–31 (4th Cir. 2006).

       Courts in this jurisdiction recognize three types of federal preemption: (1) express

preemption, in which Congress directly declares its intent to preempt state law; (2) field

preemption, in which Congress occupies a certain field such that no room is left for states to

supplement federal law; and (3) conflict preemption, in which state law is preempted to the extent

it conflicts with federal law. Decohen v. Capital One, N.A., 703 F.3d 216, 223 (4th Cir. 2012).

Neither express preemption nor field preemption is applicable here. See Epps v. JP Morgan Chase

Bank, N.A., 675 F.3d 315, 323 (4th Cir. 2012) (“Neither do we find field preemption applicable,

as the NBA and OCC regulations do not ‘occupy the field.’”). Rather, this case involves conflict

preemption, which asks whether the state law at issue “stan[ds] as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.” Barnett Bank,

517 U.S. at 31. BofA carries the burden of establishing its preemption defense. See Peete-Bey v.

Educ. Credit Mgmt. Corp., 131 F. Supp. 3d 422, 429 (D. Md. 2015) (citing Pinney v. Nokia, Inc.,

402 F.3d 430, 446 (4th Cir. 2005)).

Background on the National Bank Act

       Congress enacted the NBA in 1864, which established the system of national banking that

is still in place today. Watters v. Wachovia Bank, N.A., 550 U.S. 1, 10–11 (2007). The NBA vests

nationally-chartered banks with the power to “make, arrange, purchase or sell loans or extensions

of credit secured by liens on interests in real estate.” 12 U.S.C. § 371(a). Additionally, national



                                                5
banks have authority to exercise “all such incidental powers as shall be necessary to carry on the

business of banking.” 12 U.S.C. § 24, Seventh. BofA contends that the NBA preempts § 12-109.

       The Supreme Court set forth the appropriate inquiry for assessing the preemptive effect of

federal statutes, in the banking context, in Barnett Bank of Marion County, N.A. v. Nelson, 517

U.S. 25 (1996). In Barnett Bank, a conflict between federal and state statutes arose in the area of

insurance sales. While Congress had enacted a statute authorizing certain national banks to sell

insurance in small towns, a Florida statute simultaneously prohibited banks from conducting most

insurance sales. Id. at 28. When the Florida State Insurance Commissioner ordered a national

bank to stop selling the prohibited forms of insurance, in accordance with the state statute, the

bank filed for declaratory and injunctive relief in federal court. Id. at 29. In analyzing the

preemptive effect of the federal statute on appeal, the Court explained that “[t]he question is

basically one of congressional intent. Did Congress, in enacting the Federal Statute, intend to

exercise its constitutionally delegated authority to set aside the laws of a State?” Id. at 30.

According to the Court, states retain power to regulate national banks when “doing so does not

prevent or significantly interfere with the national bank’s exercise of its powers.” Id. at 33

(emphasis added). Based on a thorough examination of the two statutes, the Court concluded that

the Florida law was preempted. Id. at 34–35 (stating the federal statute “contains no indication

that Congress intended to subject that power to local restriction.”). After Barnett Bank, Congress

codified the “prevent or significantly interferes” language in the NBA. 12 U.S.C. § 25b(b).

Indeed, both parties agree that the dispositive question in this case is whether § 12-109 prevents

or significantly interferes with BofA’s exercise of its federal banking powers. See ECF 32-1 at 6

(“If the state law ‘prevent[s] or significantly interfere[s] with [a] national bank’s exercise’ of its

federal banking powers, it is preempted”); ECF 34 at 6 (“[T]he operative question is whether a



                                                  6
state law requiring BofA to pay borrowers a minimum level of interest on sums held in escrow…

prevents or significantly interferes with BofA’s exercise of its national bank powers.”) (emphasis

in original).

        The landscape for national banking changed dramatically after the Financial Crisis of 2008.

In 2010, Congress enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act

(“Dodd-Frank”), in efforts to promote the financial stability of the United States. See Digital

Reality Trust v. Somers, 138 S.Ct. 767, 773 (2018). As part of Dodd-Frank, Congress enacted

several provisions that are relevant to this case. First, Congress codified language requiring

national banks to pay interest on escrow accounts, when mandated by state or federal law:

        If prescribed by applicable State or Federal law, each creditor shall pay interest to the
        consumer on the amount held in any impound, trust, or escrow account that is subject
        to this section in the manner as prescribed by that applicable State or Federal law.

15 U.S.C. § 1639d(g)(3).1 Section 1639d became effective on January 21, 2013. See Lusnak v.

Bank of America, N.A., 883 F.3d 1185, 1197 (9th Cir. 2018).

        Additionally, Dodd-Frank imposed three critical restrictions on the OCC’s authority to

enact regulations that preempt state consumer protection laws. Congress (1) codified the Barnett

Bank preemption standard, 12 U.S.C. § 25b(b)(1), (2) required the OCC to make “case-by-case”

determinations about the impact of particular state consumer protection laws, id. § 25b(b)(3), and

(3) clarified that only Skidmore deference applies to the agency’s preemption decisions, id. §

25b(b)(5)(A).

Background on OCC Regulations

        The OCC administers the NBA and, as part of this responsibility, oversees the operations

of nationally-chartered banks. Watters, 550 U.S. at 6. Though Congress has delegated regulation


1
 Technically, Congress amended the Truth in Lending Act. See Pub. L. No. 111-203, § 1461, 124 Stat. 1376 (codified
at 15 U.S.C. § 1639d).

                                                        7
of national banks to the OCC, national banks remain subject to a dual system of federal and state

regulation. See id. at 12. States are permitted to regulate the activities of national banks where

doing so does not prevent or significantly interfere with the national bank’s exercise of its powers.

Decohen v. Capital One, N.A., 703 F.3d 216, 222 (4th Cir. 2012) (quoting Watters, 550 U.S. at

12).

       In 2004, several years after the Court’s decision in Barnett Bank, the OCC issued a

regulation, which interpreted preemption under the NBA:

       Except where made applicable by Federal law, state laws that obstruct, impair, or
       condition a national bank’s ability to fully exercise its Federally authorized real
       estate lending powers do not apply to national banks.

12 C.F.R. § 34.4(a) (effective Jan. 13, 2004). Furthermore, the regulation permitted national banks

to exercise their authority to make real estate loans “without regard to state law limitations

concerning… [e]scrow accounts, impound accounts, and similar accounts.” Id. § 34.4(a)(6)

(emphasis added).

       Despite the drastic changes enacted in Dodd-Frank, the OCC has made little revision to its

position on preemption of state consumer protection laws. Pertinent here, the OCC declined to

alter its list of preempted state laws, and determined that the agency was not bound by Congress’s

mandate to review state consumer protection laws on a “case-by-case” basis. See Hymes v. Bank

of America, N.A., 408 F. Supp. 3d 171, 180 (E.D.N.Y. 2019). Furthermore, the agency declined

to materially change the wording of 12 C.F.R. § 34.4. See ECF 32-1 at 14 (“Following Congress’s

enactment of the Dodd-Frank Act in 2011, the OCC reexamined its preemption regulations,

including Section 34.4, and ‘confirm[ed] that the specific types of laws cited in the rules are

consistent with the standard for conflict preemption in the Supreme Court’s Barnett decision.’”)

(quoting 76 Fed. Reg. 43,549, 43,557 (July 11, 2011)). Thus, § 34.4 currently provides that “a



                                                 8
national bank may make real estate loans … without regard to state law limitations concerning …

escrow accounts.” 12 C.F.R. § 34.4(a)(6) (2019) (emphasis added). BofA contends that § 34.4(a)

preempts the Maryland statute at issue, § 12-109.

Hymes and Lusnak

         Although the Fourth Circuit has not had occasion to address the preemptive effect of either

the NBA or the OCC regulations on state laws requiring payment of interest on escrow accounts,

two other jurisdictions have considered this question with respect to similar state statutes.2 In

Lusnak v. Bank of America, 883 F.3d 1185 (9th Cir. 2018), cert. denied, 139 S. Ct. 567 (2018), a

California law required financial institutions to pay borrowers at least two percent annual interest

on funds held in a borrower’s escrow account. Id. at 1188. Since, as here, BofA failed to pay the

required interest, the plaintiff filed a putative class action on behalf of borrowers who maintained

escrow accounts with BofA. Id. In response, BofA asserted that the California law was preempted

by the NBA. On appeal, the Ninth Circuit reversed the lower court, and held that the California

law “is not preempted because it does not prevent or significantly interfere with Bank of America’s

exercise of its powers.” Id. at 1194. Among other considerations, the Court found that the

language in § 1639d(g)(3) “expresses Congress’s view that such laws would not necessarily

prevent or significantly interfere with a national bank’s operations.” Id. at 1194–95 (explaining

that “applicable” law “would appear to include any relevant or appropriate state laws that require

creditors to pay interest on escrow account funds.”). The OCC agreed with BofA’s position in

Lusnak, and even submitted an amicus brief in support of the petition to rehear the case en banc.

See 2018 WL 3702582 (Apr. 23, 2018). The Ninth Circuit did address the OCC’s view that such




2
 In general, OCC regulations have no less preemptive effect than federal statutes. See Fid. Fed. Sav. & Loan Ass’n v.
de la Cuesta, 458 U.S. 141, 153 (1982) (“Federal regulations have no less pre-emptive effect than federal statutes.”).

                                                          9
laws are preempted, stating that under Skidmore, the agency’s regulation is entitled to “little, if

any, deference.” See id. at 1193.

       Earlier this year, a judge on the Eastern District of New York reached the same conclusion

with respect to the preemptive effect of the NBA on a New York consumer protection law that is

nearly identical to § 12-109. In Hymes v. Bank of America, N.A., 408 F. Supp. 3d 171 (E.D.N.Y.

2019), the New York statute at issue required institutions, including national banks, to pay interest

on escrow accounts “at a rate of not less than two per centum per year.” Id. at 177. The Court

rejected BofA’s contention that the law is preempted. Much like the panel in Lusnak, United States

District Judge Mauskopf found that § 1639d(g)(3) illustrates a congressional determination that

state statutes requiring payment of interest do not significantly impair a national bank’s exercise

of its federal banking authority. See id. at 189 (stating section 1639d(g)(3) is significant “for it

evinces a clear congressional purpose to subject all mortgage lenders to state escrow interest

laws.”). With respect to the OCC, Judge Mauskopf found that the Court “has no obligation to

defer to” the views expressed in the OCC’s amicus brief submitted to the Ninth Circuit. Id. at 192.

Since the brief consists primarily of an evaluation of case law, which is an analysis that

traditionally falls within the competence of the courts, the OCC’s interpretation did not implicate

the agency’s substantive expertise. Id. (elucidating the “substantive expertise” exception to

deference under Auer v. Robbins, 519 U.S. 452 (1997)).

       This Court agrees that the OCC’s regulation, § 34.4, is entitled to minimal deference under

Skidmore. Where Skidmore deference — rather than Chevron deference — is applicable, agency

regulations guide a court’s inquiry only to the extent of their “power to persuade.” Shipbuilders

Council of Am. v. U.S. Coast Guard, 578 F.3d 234, 241(4th Cir. 2009) (quoting Skidmore v. Swift

& Co., 323 U.S. 134 (1944)). Here, the Court is not satisfied that the OCC, in the course of



                                                 10
promulgating its regulations in 2004, ever considered whether the NBA preempts state laws that

mandate payment of interest for escrow accounts. Notably, the OCC’s final rule is devoid of any

mention of state escrow interest laws. See Real Estate Lending and Appraisals, 69 Fed. Reg. 1904,

1911–12 (Jan. 13, 2004) (describing final amendments to § 34.4). The final rule declared that the

amendments to §34.4 were merely intended to codify the existing standard for preemption, as set

forth in Barnett Bank. Id. at 1910 (“The OCC intends this phrase as the distillation of the various

preemption constructs articulated by the Supreme Court, as recognized in Hines and Barnett, and

not as a replacement construct that is any way inconsistent with those standards.”).3 Moreover,

when the OCC updated these regulations in 2011, it did not engage in a substantive reevaluation

of preemption, in light of Dodd-Frank. For example, the agency merely reaffirmed that its list of

preempted state laws, as codified in the 2004 regulations, remain “consistent with the standard for

conflict preemption in the Supreme Court’s Barnett decision.”                          See Dodd-Frank Act

Implementation, 76 Fed. Reg. 43,549, 43,557 (July 21, 2011). Much like the original 2004

regulations, the 2011 update did not specifically refer to state escrow interest laws in any manner.

See Hymes, 408 F. Supp. 3d at 191 (“It is therefore difficult to conclude that the OCC has ever

considered the question before the Court.”); see also Lusnak, 883 F.3d at 1193 (“Therefore, to the

extent that the OCC has largely reaffirmed its previous preemption conclusions without further

analysis under the Barnett Bank standard … we give it no greater deference than before Dodd-

Frank’s enactment”). Therefore, the Court will not defer to the OCC’s regulation, or to the

agency’s current position that § 12-109 is preempted.




3
  The Lusnak Court noted that, based on some phrasing in the final rule, the OCC codified the Barnett Bank standard
inaccurately. 883 F.3d at 1193.

                                                        11
Application to Section 12-109

       Under Barnett Bank, the critical question is whether § 12-109 “prevents or significantly

interferes” with BofA’s ability to exercise its federal banking authority. For similar reasons as

those expressed in Lusnak and Hymes, this Court concludes that § 12-109 is not preempted by the

NBA or by the OCC’s regulations.

       1. Impact of § 1639d

       As an initial matter, Plaintiff and BofA maintain adverse positions regarding what

Congress intended to convey about preemption with the words “applicable state[] law,” in §

1639d(g)(3) of Dodd-Frank. Plaintiff contends that “applicable” refers to the fact that not all states

have escrow interest laws. See ECF 34 at 18. BofA, on the other hand, argues that “applicable”

essentially means “not preempted.” See ECF 32-1 at 19 (“Congress’s use of the word ‘applicable’

reflects its recognition that laws like Section 5-601 would not always apply in certain situations,

as in the case of state laws preempted by the National Bank Act and OCC regulations.”). While

the Lusnak Court’s analysis comports with Plaintiff’s position here, see 883 F.3d at 1195 (“The

inclusion of this term makes sense because not every state has escrow interest laws.”), the Hymes

Court found that § 1639d(g)(3) “has nothing to say about preemption one way or the other,” 408

F. Supp. 3d at 187.

       Although Dodd-Frank does not define the term “applicable,” the Supreme Court

expounded upon the meaning of this word in a different statute:

       “Applicable” means “capable of being applied: having relevance” or “fit, suitable,
       or right to be applied: appropriate.” Webster’s Third New International Dictionary
       105 (2002). See also New Oxford American Dictionary 74 (2d ed. 2005) (“relevant
       or appropriate”); 1 Oxford English Dictionary 575 (2d ed. 1989) (“[c]apable of
       being applied” or “[f]it or suitable for its purpose, appropriate”). So an expensive
       amount is “applicable” within the plain meaning of the statute when it is
       appropriate, relevant, suitable, or fit.



                                                 12
Ransom v. FIA Card Servs., N.A., 562 U.S. 61, 69 (2011).

           This Court concludes that Congress did not refer to preemption, in any direct manner, with

the words “applicable state[] law.” Rather, consistent with the Supreme Court’s guidance from

Ransom, the better reading of § 1639d is that lenders should pay interest on escrow accounts when

state laws requiring these payments are “relevant.” The Court reaches this determination based

upon the larger context of the statutory phrase, and upon other uses of “applicable” in the same

statute.

           It is a ‘“cardinal rule’ of statutory interpretation that ‘statutory language must be read in

context [because] a phrase gathers meaning from the words around it.’” Johnson v. Zimmer, 686

F.3d 224, 233 (4th Cir. 2012) (quoting Gen. Dynamics Land Sys., Inc. v. Cline, 540 U.S. 581, 596

(2004)). Here, the pertinent statutory phrase includes not only state law, but refers to “Applicable

State or Federal law.” § 1639d(g)(3) (emphasis added). Since preemption would not apply to

federal law, Congress likely would not have intended to implicate preemption with this phrase.

See Broughman v. Carver, 624 F.3d 670, 677 (4th Cir. 2010) (explaining that courts have a “duty

to give effect, if possible, to every clause and word of a statute”) (quoting United States v.

Menasche, 348 U.S. 528, 538–39 (1955)). Furthermore, the phrase at issue is not the only use of

“applicable” in § 1639d. In total, “applicable” appears ten times in the statute. For example,

Congress employed the word “applicable” in the general provision about escrow accounts:

           No impound, trust, or other type of account for the payment of property taxes…
           may be required as a condition of a real property sale contract or a loan… except
           when …

           (3) the transaction is secured by a first mortgage or lien on the consumer’s principal
           dwelling having an original principal obligation amount that –

                  (A) does not exceed the amount of the maximum limitation on the original
           principal obligation of mortgage in effect for a residence of the applicable size…



                                                    13
§ 1639d(b)(3) (alterations in formatting) (emphasis added).

         This use supports the conclusion that “applicable” means “relevant” or “appropriate,” as

the Supreme Court explained in Ransom. Indeed, in assessing whether a creditor must establish

escrow accounts, Congress dictated that parties consider the relevant maximum limitation on a

mortgage principal, as determined by the size of a residence. BofA’s preferred interpretation, i.e.,

defining “applicable” to mean “able to be applied,” ECF 32-1 at 18, would create an unnatural

meaning for this provision, since there will seemingly always be some size for a given residence.

See SEC v. Sloan, 436 U.S. 103, 112 (1978) (“While perhaps not an impossible reading of the

statute, we are persuaded it is not the most natural or logical one.”). Certainly, this use of

“applicable” has no connection to preemption, further undercutting the likelihood that Congress

referred to preemption in § 1639d(g)(3). See Healthkeepers, Inc. v. Richmond Ambulance Auth.,

642 F.3d 466, 472 (4th Cir. 2011) (recounting the normal rule that “Identical words used in

different parts of the same act are intended to have the same meaning.”) (quoting Helvering v.

Stockholms Enskilda Bank, 293 U.S. 84, 87 (1934)). Accordingly, this Court concurs with the

determination, in both Hymes and Lusnak, that with the word “applicable,” Congress “did not

intend to create a preemption-based exception for national banks.” Hymes, 408 F. Supp. 3d at 189;

see also Lusnak, 883 F.3d at 1195–96.4

         2. Interference with BofA’s Federal Banking Powers

         As detailed above, § 1639d represents a congressional determination that mortgage lenders

should be subject to state escrow interest laws. In any event, this Court’s decision does not rest

primarily on an interpretation of § 1639d. Rather, § 12-109 does not prevent or significantly


4
  In fact, the Lusnak Court found that Congress “used the term ‘applicable’ to refer to state escrow interest laws where
they exist.” 883 F.3d at 1195. This Court does not go as far as the Lusnak panel and, instead, concludes that Congress
did not contemplate preemption in any manner with its use of “applicable” in § 1639d(g)(3).


                                                          14
interfere with BofA’s exercise of its federal banking authority, because § 12-109’s “interference”

is minimal, when compared with statutes that the Supreme Court has previously found were

preempted. In the seminal Barnett Bank case, as explained above, a federal statute authorized

national banks to sell insurance, while a competing Florida statute prevented national banks from

doing so. 517 U.S. at 28–29. Since the Florida law essentially nullified the bank’s authority under

federal law, the “significant interference” threshold was easily met.        Similarly, in Franklin

National Bank of Franklin Square v. New York, 347 U.S. 373 (1954), a federal statute authorized

national banks to receive savings deposits, id. at 375, but a New York law prohibited these banks

from including the word “savings” in their advertisements, id. at 374 n.1. The Supreme Court

concluded that, by preventing banks from communicating with customers about relevant services,

New York’s legislature had, in essence, abrogated the banks’ authority under the federal statute.

See id. at 377–78 (“We cannot believe that the incidental powers granted to national banks should

be construed so narrowly as to preclude the use of advertising in any branch of their authorized

business.”). By contrast, § 12-109 does not reach any similar level of interference. Whereas the

state statutes in Barnett Bank and Franklin National Bank hampered the banks’ ability to exercise

the relevant federal authority in any form, Maryland’s law still allows BofA to require escrow

accounts for its borrowers. Cf. Epps v. JP Morgan Chase Bank, N.A., 675 F.3d 315, 323–24 (4th

Cir. 2012) (concluding that Maryland law imposing notice requirements for repossession was not

preempted by OCC regulations because, in part, the law did not prevent the bank from exercising

its federal authority to collect on debts). The law merely provides that, if BofA chooses to maintain

escrow accounts, then it must pay a small amount of interest to the borrowers on their funds. In




                                                 15
fact, BofA’s suggestions about interference are belied by the fact that its direct competitors

dutifully comply with § 12-109. See ECF 34 at 1.5

         Even so, the Court is not unsympathetic to BofA’s contention that the cumulative effect of

compliance with inconsistent state regimes will impact its ability to conduct real estate loans. See

ECF 32-1 at 12; see also Turnbaugh, 463 F.3d at 332 (“When national banks are unable to operate

under uniform, consistent, and predictable standards, their business suffers”). The preempted law

in Turnbaugh permitted the Maryland Commissioner of Financial Regulation “to exercise

visitorial powers and to limit prepayment penalties” for loans originated by national bank

subsidiaries. Id. at 328. The OCC had issued regulations that exempted subsidiaries of national

banks from state regulation, to the same extent that national banks were exempted. Id. at 329.

Since the parties agreed that Maryland’s law conflicted with the OCC regulations, the only

question for the Fourth Circuit was whether the OCC had exceeded its authority in promulgating

those regulations. Id. at 331. The panel applied Chevron deference to the pertinent regulations,

and ultimately concluded that the OCC had not exceeded its authority. See id. at 332–33. Here,

given Congress’s pronouncements in Dodd-Frank, it cannot be said that state escrow interest laws

“stand[] as an obstacle to the accomplishment and execution of the full purposes and objectives of

Congress.” Hines v. Davidowitz, 312 U.S. 52, 67 (1941). Indeed, whereas Hymes and Lusnak

found that laws like § 12-109 are not preempted, the 2006 Turnbaugh decision joined three other




5
  Furthermore, the Court notes the terms of a settlement agreement in the Lusnak litigation. Donald Lusnak v. Bank of
America, N.A., No. 14-cv-01855-GHK (C.D. Cal. 2014); see also Stephens v. Cty. of Albemarle, 2005 WL 2076417,
at *3 (W.D. Va. Aug. 26, 2005) (explaining that a court may take judicial notice of public court records without
converting a motion to dismiss into one for summary judgment) (citing Gen. Elec. Capital Corp. v. Lease Resolution
Corp., 128 F.3d 1074, 1081 (7th Cir. 1997)). In addition to paying a significant amount to class members for unpaid
interest, BofA changed its policies and practices in 2019, to begin paying interest for all residential mortgage escrow
accounts in California. Id. at ECF 112-1 (Class Action Settlement Agreement, stating “beginning in 2019, [BofA] will
pay interest on the funds in all such mortgage escrow accounts”). BofA’s contention, that complying with state escrow
interest laws would be financially ruinous, is further undermined by its change of policy in California.

                                                         16
circuit courts by ruling in favor of the OCC’s position in that case, id. at 333 (“We join the Second,

Sixth, and Ninth Circuits in finding that the OCC did not exceed its delegated authority.”).

        BofA also identifies cases from other jurisdictions, in which courts found that merely

frustrating a national bank’s federal authority was sufficient to render the relevant state laws

preempted. See, e.g., SPGGC, LLC v. Ayotte, 488 F.3d 525 (1st Cir. 2007) (concluding that the

NBA preempted New Hampshire law preventing national banks from selling gift cards that carry

expiration dates and administrative fees); Smith v. Wells Fargo Bank, N.A., 158 F.Supp. 3d 91 (D.

Conn. 2016) (concluding that the NBA preempted state law imposing heightened disclosure

requirements for loan documents). However, none of the cases cited by BofA contradicts the

central point that national banks remain subject to state laws that do not prevent or significantly

interfere with their relevant federal authority.6 Cf. Decohen, 703 F.3d at 226 (quoting Watters,

550 U.S. at 11) (“[N]ational banks ‘are subject to state laws of general application in their daily

business to the extent such laws do not conflict with the letter or the general purposes of the

NBA.’”). Moreover, this case is distinct from those cited by BofA, in that Congress, in Dodd-

Frank, expressed its judgment that national banks can and should adhere to statutes like § 12-109.

See § 1639d(g)(3). And, “[g]iven that the purpose of a preemption inquiry is to determine

congressional intent, the Court cannot disregard the latest word from Congress.” Hymes, 408 F.

Supp. 3d at 196. Dodd-Frank changed the landscape of banking regulation and, in doing so,

indicated that state statutes requiring payment of interest on escrow accounts are a viable means

of consumer protection within the dual regime of federal and state regulation.




6
  In several of the cases cited by BofA, the Court invoked Chevron deference, because the decision pre-dated Dodd-
Frank’s determination that only Skidmore deference should apply. See, e.g., Turnbaugh, 463 F.3d at 331 (applying
framework from Chevron U.S.A. v. Natural Resources Defense Council, 467 U.S. 837 (1984)); Ayotte, 488 F.3d at
532 (“We must defer to these regulations because they are not “unreasonable, unauthorized, or inconsistent.”).

                                                       17
       Accordingly, this Court holds that § 12-109 does not prevent or significantly interfere with

BofA’s ability to conduct real estate loans, and thus, is not preempted by the NBA or by OCC

regulations.

       B. Breach of Contract

       Maryland law allows parties to recover on claims for breach of contract. See, e.g., Hoang

v. Hewitt Ave. Assocs., LLC, 936 A.2d 915, 934 (Md. Ct. Spec. App. 2007). In Count I, Plaintiff

alleges that BofA breached its mortgage agreements “by failing to comply with federal and

Maryland state law requiring interest to be paid.” ECF 1 ¶ 50. In the Deed of Trust, BofA provided

that it would pay interest on Plaintiff’s escrow account if “Applicable law requires interest to be

paid on the Funds.” Id. ¶ 29. While BofA argues that a preempted law cannot be “Applicable,”

ECF 32-1 at 25, the preceding section explains that § 12-109 is not preempted. Accordingly,

Plaintiff has made a plausible claim that by failing to pay interest on her escrow account, BofA

breached its contract with Plaintiff.

       C. Unjust Enrichment

       A claim for unjust enrichment consists of three elements: (1) a benefit conferred upon the

defendant by the plaintiff; (2) an appreciation or knowledge by the defendant of the benefit; and

(3) acceptance or retention by the defendant of the benefit under such circumstances as to make it

inequitable. Hill v. Cross Country Settlements, LLC, 936 A.2d 343, 351 (Md. 2007). The

Complaint plausibly alleges that BofA leveraged Plaintiff’s escrow account to generate “float”

income for itself, instead of paying interest on these funds to Plaintiff, as required by state law.

ECF 1 ¶ 33. Accordingly, all three elements of an unjust enrichment claim are plausibly alleged.

       BofA also argues that Plaintiff’s claim is precluded by the existence of the written contract

between the parties. ECF 32-1 at 26. Under Maryland law, “generally, quasi-contract claims such


                                                18
as … unjust enrichment cannot be asserted when an express contract defining the rights and

remedies of the parties exists.” Cty. Comm’rs of Caroline Cty. v. J. Roland Dashiell & Sons, Inc.,

747 A.2d 600, 610 (Md. 2000). However, this restriction does not apply when a defendant contests

liability under the relevant written contract. See Vu Hoang v. Georgetown Contractors, Inc., 2010

WL 4485729, at *3 (D. Md. Nov. 9, 2010) (“Here, Defendant in its answer denies any contractual

liability and therefore, even though Plaintiffs have brought a cause of action for breach of contract,

they are not precluded from bringing other quasi-contract claims, including unjust enrichment.”).

Moreover, “Plaintiffs may plead alternatively under a theory of Breach of Contract and Unjust

Enrichment.” Id.; see also Swedish Civil Aviation Admin. v. Project Mgmt. Enters., 190 F. Supp.

2d 785, 792 (D. Md. 2002) (explaining that the Federal Rules of Civil Procedure allow parties to

state claims “regardless of consistency”). BofA contests liability under the Mortgage Agreement

by, inter alia, questioning whether the contract constitutes an “agree[ment] to comply” with

Maryland’s statute. ECF 32-1 at 24–25. Accordingly, at this stage, Plaintiff can maintain her

claim for unjust enrichment.

       D. Maryland Consumer Protection Act (“MCPA”)

       The MCPA provides a cause of action for consumers to recover for injury or loss caused

by “unfair, abusive, or deceptive trade practices” with respect to “[t]he extension of consumer

credit.” Md. Code Ann., Com. Law § 13-303(4), § 13-408(a). To state a claim under the MCPA,

a plaintiff “must adequately plead that: (1) the defendant engaged in an unfair or deceptive practice

or misrepresentation, (2) the plaintiff relied upon the misrepresentation, and (3) doing so caused

the plaintiff actual injury.” Barr v. Flagstar Bank, FSB, 303 F.Supp. 3d 400, 416 (D. Md. 2018)

(citation omitted). Plaintiff contends that BofA made several misrepresentations, all related to its

failure to pay interest on escrowed funds. Namely, BofA agreed, in the Deed of Trust, that it would


                                                 19
“comply with applicable state and federal law,” and also sent a separate notice, stating that it was

not required to pay interest on escrow accounts. Additionally, since BofA admittedly did not pay

interest, Plaintiff argues that the periodic account statements sent to borrowers “misstated the

actual amounts owed to BofA by the mortgagors.” ECF 34 at 28; see also ECF 1 ¶ 71–73.

         Plaintiff has made the requisite showing to survive dismissal. As explained above, §12-

109 is not preempted by federal law. Based on this legal conclusion, Plaintiff’s Complaint

plausibly alleges that BofA made several misrepresentations to borrowers, related to their

mortgages. For example, if BofA failed to uphold its legal obligation to pay interest on escrow

accounts, then the periodic account statements issued to Plaintiff may have misstated or inflated

her level of indebtedness. BofA counters that “there is nothing false or misleading about an escrow

statement that accurately reflects the fact that no interest was paid.” ECF 32-1 at 28. Although

BofA may have, in good faith, believed that it had no obligation to pay interest, § 13-301(1) of the

MCPA has no scienter requirement. Luskin’s, Inc. v. Consumer Prot. Div., 726 A.2d 702, 718

(Md. 1999). Thus, courts have found plausible claims for relief where companies mistakenly

overcharged consumers. See, e.g., Healy v. BWW Law Group, LLC, 2017 WL 281997, at *4–5

(D. Md. Jan. 23, 2017).7 Nonetheless, taking the allegations in the Complaint as true — as the

Court must at this stage — Plaintiff has plausibly alleged that BofA sent these statements with full

knowledge that their contents were inaccurate. In other words, Plaintiff has alleged that BofA was

well-aware of its legal obligation to pay interest and, despite this knowledge, supplied

contradictory information to consumers via the Deed of Trust, separate notice, and periodic




7
  Plaintiff’s Complaint requests relief for violation of § 13-301, et seq. ECF 1 at 9. No scienter requirement applies to
the category of deceptive trade practices in § 13-301(1). But subsection (9), for example, does require proof of scienter.
See Myles v. Rent-A-Center, Inc., 2016 WL 3917212, at *8 n.9 (D. Md. July 19, 2016). At this stage, Plaintiff has
plausibly alleged a violation of the MCPA, with or without the scienter requirement.


                                                           20
account statements.         Furthermore, Plaintiff has plausibly alleged that she relied on the

misrepresentation by continuing to pay the incorrect amounts, thereby causing actual injury.

Accordingly, the three elements of an MCPA claim are satisfied.8

        Importantly, the MCPA contains a three-year statute of limitations. Md. Code Ann., Cts.

& Jud. Proc. § 5-101. Even so, Maryland has adopted a “discovery rule, which tolls the accrual of

the limitations period until the time the plaintiff discovers, or through the exercise of due diligence,

should have discovered, the injury.” Windesheim v. Larocca, 116 A.3d 954, 962 (Md. 2015).

BofA has made a compelling argument that Plaintiff should have been aware of the facts

substantiating its MCPA claim in 2013, when it was clear that BofA would not pay interest on

escrow accounts. Miller v. Pacific Shore Funding, 224 F.Supp. 2d 977, 986 (D. Md. 2002)

(“Knowledge of facts, however, not actual knowledge of their legal significance, starts the statute

of limitations running.”) (emphasis in original). Nonetheless, the Court will not dismiss Plaintiff’s

claim at this time. See Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (explaining

that an affirmative defense, such as statute of limitations, should rarely be ruled on in a motion to

dismiss). BofA may demonstrate, over the course of discovery, that Plaintiff was or should have

been aware of the facts underlying her claim. But at a minimum, Plaintiff has stated a plausible

cause of action for violations of the MCPA, for the three years immediately preceding the filing

of this lawsuit.




8
 Finally, BofA contends that Plaintiff has failed to meet Rule 9(b)’s heightened pleading requirement. See Fed R.
Civ. Proc. 9(b). However, Plaintiff has stated with particularity how BofA’s actions were false and misleading.
Moreover, BofA has “sufficient information to formulate [its] defense.” See Harrison v. Westinghouse Savannah River
Co., 176 F.3d 776, 784 (4th Cir. 1999).


                                                        21
       E. Truth in Lending Act (“TILA”)

       In its Motion to Dismiss, BofA asserts that Plaintiff’s TILA claims are time-barred, because

the TILA has a one-year statute of limitations. ECF 32-1 at 26. Plaintiff, in response, has requested

that the Court “[d]ismiss its TILA Claim without prejudice.” ECF 34 at 31 (emphasis added).

However, Plaintiff neglected to explain how any amendment would cure the statute of limitations

defect, as identified by BofA. Under these circumstances, the Court “exercises its discretion to

dismiss this [count] with prejudice as it appears no amendment can cure the deficiencies inherent

in Plaintiff’s complaint.” Bartley v. Wells Fargo Bank, NA, 2015 WL 5158708, at *4 n.1 (D.S.C.

Sep. 2, 2015).

IV.    CONCLUSION

       For the reasons set forth above, BofA’s Motion to Dismiss, ECF 32, is granted in part and

denied in part. Count V is dismissed with prejudice. The remainder of the Motion is denied. A

separate Order follows.



Dated: February 24, 2020                                             /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 22
